FILED
                             NOT FOR PUBLICATION                            FEB 25 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 MARIA JOSEFA GOMEZ-COREAS,                       No. 07-72658

               Petitioner,                        Agency No. A098-007-606

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Maria Josefa Gomez-Coreas, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her

appeal from an immigration judge’s decision denying her application for asylum



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

PR/Research
and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We

review for substantial evidence findings of fact, INS v. Elias-Zacarias, 502 U.S.
478, 481 n.1 (1992), and de novo questions of law, Vasquez-Zavala v. Ashcroft,

324 F.3d 1105, 1107 (9th Cir. 2003). We deny the petition for review.

       Substantial evidence supports the agency’s conclusion that, although the

rape by her employer and his subsequent refusal to allow her to leave his home for

two years amounted to persecution on account of her particular social group,

Gomez-Coreas failed to demonstrate she was persecuted by the government or

forces the government was unable or unwilling to control. See Castro-Perez v.

Gonzales, 409 F.3d 1069, 1072 (9th Cir. 2005) (“Even if we were to assume . . .

that Castro-Perez is a member of a particular social group and that the rapes she

suffered were persecution because of her membership in that group, her asylum

claim fails because she has not shown that . . . the government of Honduras is

unable or unwilling to control rape in that country.”). Accordingly, Gomez-

Coreas’ asylum claim fails.

       Because Gomez-Coreas did not establish eligibility for asylum, it necessarily

follows that she did not satisfy the more stringent standard for withholding of

removal. See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).




PR/Research                               2                                    07-72658
       Finally, Gomez-Coreas’ contention that the BIA abused its discretion and

violated her due process rights by “not acknowledging, addressing, and

adjudicating” her motion to terminate is not supported by the record. See Lata v.

INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error and substantial prejudice

to establish a due process violation).

       PETITION FOR REVIEW DENIED.




PR/Research                              3                                   07-72658